Case 6:20-cv-00026-JDK-KNM Document 20 Filed 08/31/20 Page 1 of 2 PageID #: 137




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 MARCUS DEON JOHNSON, #1719334                   §

 VS.                                             §           CIVIL ACTION NO. 6:20cv026

 DIRECTOR, TDCJ-CID                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636. On January 27, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 5) recommending that the petition be dismissed because a protected liberty interest is

 not involved in this case. Id. at 3.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Petitioner did not

 file objections in the prescribed period although the Court granted Petitioner an extension of time

 to file post-judgment objections. Docket Nos. 14, 18.

        The Court therefore reviews the Magistrate Judge’s findings for clear error or abuse of

 discretion and reviews her legal conclusions to determine whether they are contrary to law. See


                                                 1
Case 6:20-cv-00026-JDK-KNM Document 20 Filed 08/31/20 Page 2 of 2 PageID #: 138




 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)

 (holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

 “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 5) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5)

 be ADOPTED. It is further

        ORDERED that the petition for a writ of habeas corpus is DISMISSED WITH

 PREJUDICE. A certificate of appealability is DENIED. All motions not previously ruled on

 are DENIED.

         So ORDERED and SIGNED this 31st day of August, 2020.



                                                     ___________________________________
                                                     JEREMY D. KERNODLE
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
